                Case 2:19-cv-01036-CB Document 1 Filed 08/16/19 Page 1 of 7



                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CLEVELAND BROTHERS                                               )
EQUIPMENT CO., INC.,                                             )
                                                                 )
                                      Plaintiff                  )
           v.                                                    )                          2:19-CV-1036
                                                                          Civil Action No. ____
                                                                 )
THE INTERNATIONAL UNION                                          )
OF OPERATING ENGINEERS,                                          )
LOCAL 66, 66A, B, C, D, O & R,                                   )
AFL-CIO,                                                         )
                                                                 )
                                      Defendant                  )

                                                   COMPLAINT

           Plaintiff, Cleveland Brothers Equipment Co., Inc. (“Cleveland Brothers”) by and through

its undersigned attorneys, Jackson Lewis P.C., respectfully alleges as follows:

           1.       This is an action to vacate an arbitration Award, which is brought pursuant to

Section 301 of the Labor-Management Relations Act of 1947, as amended, 29 U.S.C. §185 et. seq.

In the Award, Arbitrator James E. Rimmel (the “Arbitrator”) required Cleveland Brothers to

remove the discipline and last chance Rehabilitation Agreement (“RA”) which had been provided

to an employee and Union member, (“Grievant”), a commercial motor vehicle driver, despite

finding that Grievant had alcohol in his system in violation of the Department of Transportation /

Federal Motor Carrier Safety Administration (“DOT/FMCSA”) regulations found at 49 C.F.R. §

392.5(a)(2). A copy of the Award is attached as Exhibit A.1




1
    In order to maintain the confidentiality of Grievant, Grievant’s name is redacted from the Award.
             Case 2:19-cv-01036-CB Document 1 Filed 08/16/19 Page 2 of 7



                                     Jurisdiction and Venue

        2.      Cleveland Brothers is a Delaware Corporation, registered to do business in

Pennsylvania, that is engaged in the rental, sale, and maintenance of heavy equipment, and operates

in numerous locations in Western Pennsylvania, including one in Murrysville, Pennsylvania,

within the jurisdiction of this suit. Cleveland Brothers is in an industry affecting commerce as

defined in the Labor-Management Relations Act of 1947, as amended, 29 U.S.C. § 185 et. seq.

        3.      Defendant, the International Union of Operating Engineers, Local 66, 66A, B, C,

D, O & R, AFL-CIO, (the “Union”) is a voluntary association and an unincorporated labor

organization engaged in representing employees in collective bargaining with employers.

        4.      Cleveland Brothers and the Union both reside in and regularly conduct business

within the jurisdiction of this Court.        The arbitration hearing took place in Pittsburgh,

Pennsylvania.

        5.      Venue is properly laid in this District pursuant to 28 U.S.C. § 1391(b).

                Collective Bargaining Agreement, Drug-Free Workplace Policy
                                and DOT/FMCSA Regulations

        6.      Cleveland Brothers and the Union were parties to a collective bargaining agreement

(the “CBA”) which became effective July 1, 2016, and which expired on June 30, 2019. The CBA

covered the terms and conditions of employment for a unit of field technicians and maintenance

employees at Cleveland Brothers location in Murrysville, Pennsylvania. A true and correct copy

of the CBA is attached hereto as Exhibit B.

        7.      The CBA contains, in Article 18, which is entitled “Safety,” a provision which

states in relevant part:

        “[t]o assist in meeting safety objectives, the Company’s Drug-Free Workplace
        Program provides reasonable measures to ensure that an Employee drug or alcohol
        problem does not jeopardize the successful operation of the business or otherwise

                                                 2
                 Case 2:19-cv-01036-CB Document 1 Filed 08/16/19 Page 3 of 7



           negatively affect the Company, its Employees, the Union, our customers, or the
           general public.

           All Bargaining Unit Employees are subject to the terms and provisions of this
           policy as described in the Cleveland Brothers Equipment Company, Inc. Drug-Free
           Workplace Program Handbook and associated Drug-Free Workplace Summary.”
           See Exhibit B at 40.

           8.      The Drug-Free Workplace Policy (the “Policy”), which is incorporated by reference

to the CBA states, in relevant part:

           “DOT/FMCSA: Employees subject to DOT/FMCSA shall comply with all
           applicable requirements in addition to those listed in this policy and may be
           subjected to additional testing requirements.”

A true and correct copy of the Drug-Free Workplace Policy is attached as Exhibit C. See, Exhibit

C, at 3.

           9.      DOT/FMCSA Regulations state that no driver shall “[u]se alcohol, be under the

influence of alcohol, or have any measured alcohol concentration or detected presence of alcohol

while on duty, or operating, or in physical control of a commercial motor vehicle.” 49 C.F.R §

392.5(a)(2).

           10.     The Policy also provides that “[a]ny violation of the Drug-Free Workplace Policy,

even a first offense, may be a basis for disciplinary action, up to and including termination. See,

Exhibit C at 5.

           11.     Under Article 17, the CBA contains a grievance procedure pursuant to which

disputes arising out of the collective bargaining relationship between Cleveland Brothers and the

Union are to be resolved. See Exhibit B, at 38-39.

           12.     The CBA further provides that matters which cannot be solved through the

grievance procedure are to be submitted to arbitration. Id., at 39.




                                                   3
                Case 2:19-cv-01036-CB Document 1 Filed 08/16/19 Page 4 of 7



                                         Factual Background

          13.     This dispute arises out of a disciplinary action against Grievant on or about

December 19, 2018.

          14.     At all times relevant to this action, Grievant was a field technician who, as a part

of his regular job responsibilities, drove a 33,000-pound gross weight commercial motor vehicle

(the “vehicle”), and was subject to the provisions of DOT/FMCSA.

          15.     As a driver of a 33,000-pound gross weight commercial motor vehicle, Grievant

was required to have a Class B commercial drivers license (“CDL”).

          16.     Grievant attended at least two (2) Cleveland Brother’s training sessions which

included the DOT/FMCSA regulations which pertained to him as a commercial motor vehicle

driver.

          17.     The training sessions reviewed DOT/FMCSA regulations found at 49 C.F.R §

392.5(a)(2) which specifies that “no driver shall – (2) use alcohol, be under the influence of

alcohol, or have any measure of alcohol concentration or detected presence of alcohol, while on

duty, or operating, or in physical control of a commercial motor vehicle.”

          18.     The training sessions also reviewed the DOT/FMCSA regulation found at 49 C.F.R.

§ 382.501, which requires that no driver who has tested positive for alcohol while driving a

commercial motor vehicle shall “not perform safety sensitive functions, including driving a

commercial motor vehicle.”

          19.     On December 17, 2018, Grievant drove the commercial motor vehicle beginning at

6:41 a.m. from his home to the Cleveland Brother’s Murrysville location, arriving there at 7:11

a.m.




                                                   4
             Case 2:19-cv-01036-CB Document 1 Filed 08/16/19 Page 5 of 7



       20.     At approximately 8:00 a.m. that day Grievant was notified that he had been

randomly selected to undergo an alcohol screening test.

       21.     The Grievant was sent to a MedExpress facility, located across the street from

Cleveland Brother’s Murrysville location, for the testing.

       22.     Two and one-half hours after first driving his commercial motor vehicle, Grievant

was given a Breath Alcohol Test (“BAT”) at 9:06 a.m., registering a result of 0.034, and a second

BAT at 9:22 a.m. registering a result of 0.029.

       23.     As a result of the test results which established that Grievant drove the commercial

motor vehicle with alcohol in his system, Cleveland Brothers directed Grievant to sign a

Rehabilitation Agreement (“RA”) which required his enrollment and attendance in a rehabilitation

program, and completion of such a program.

       24.     The RA also required Grievant to agree to unannounced testing under which a

positive result would lead to immediate termination.

       25.     Grievant was suspended without pay during his compliance with the RA, and was

returned to his position upon completion of the program.

                                The Grievance and Arbitration

       26.     The Union timely filed a grievance regarding Grievant’s suspension and RA

requirement stating the Grievant was “unjustly disciplined.”

       27.     The grievance was processed through the CBA’s grievance procedure and

proceeded to arbitration which was held on April 30, 2019.

       28.     Grievant did not testify at the hearing.

       29.     In his July 26, 2019 Award, the Arbitrator acknowledged that Grievant was driving

the vehicle while subject to DOT/FMCSA regulations including Regulation 392.5(a)(2) which



                                                  5
             Case 2:19-cv-01036-CB Document 1 Filed 08/16/19 Page 6 of 7



states that no driver shall: “[u]se alcohol, be under the influence of alcohol, or have any measured

alcohol concentration or detected presence of alcohol while on duty, or operating, or in physical

control of a commercial motor vehicle.” See Exhibit A at 8.

       30.     In his Award, the Arbitrator held: “[T]herefore, via empirical evidence, it is clear

that Grievant was in violation of Regulation 392.5(a)(2) because he registered above 0.02 on the

date in question.” See Exhibit A. at 10.

       31.     Despite the fact that the Arbitrator held that Grievant was in violation of Regulation

392.5(a)(2), the Arbitrator sustained the grievance and ordered Cleveland Brothers to make

Grievant whole through payment of full back pay and lost benefits and to remove all references in

Grievant’s personnel file to the last chance agreement RA.

       32.     The Arbitrator made this ruling based upon his belief that Cleveland Brother’s

policy is ambiguous, but despite the fact that he found that Grievant was trained, and in violation

of Regulation 392.5(a)(2) by driving the vehicle with alcohol in his system.

                                            COUNT I

       33.     An arbitrator’s award should be vacated if the award violates a well-defined and

dominant public policy, discerned by reference to the laws and legal precedents, and not from

general considerations of supposed public interest. See e.g., Exxon Shipping Co. v. Exxon

Seamen’s Union, 73 F.3d 1287, 1291 (3d Cir. 1993), quoting W.R. Grace & Co. v. Local Union

759, 461 U.S. 757, 766 (1983).

       34.     This Court should vacate the Award based on the well-defined and dominant public

policy interest as set forth in DOT/FMCSA regulations, against allowing commercial motor

vehicle drivers to have any measured alcohol while on duty or operating a commercial motor

vehicle.



                                                 6
             Case 2:19-cv-01036-CB Document 1 Filed 08/16/19 Page 7 of 7



       35.     In his Award, the Arbitrator held: “[t]herefore, via empirical evidence, it is clear

that Grievant was in violation of Regulation 392.5(a)(2) because he registered above 0.02 on the

date in question.”

       36.     By acknowledging the fact that Grievant was in violation of 49 C.F.R. § 392.5(a)(2)

while at the same time removing Grievant’s disciplinary suspension and RA, the Award effectively

condones permitting a commercial motor vehicle driver driving while in violation of established

federal regulations, and is therefore contrary to a well-defined and dominant public policy.

       37.     Such a result completely undermines Cleveland Brothers’ effort to abide by its legal

obligations under 49 C.F.R. § 392.5(a)(2).

       38.     The Award sends a message to other employees that driving a commercial motor

vehicle in violation of 49 C.F.R. § 392.5(a)(2) is not serious enough to warrant any discipline.

                                    PRAYER FOR RELIEF

       WHEREFORE, Cleveland Brothers prays for judgment against the Union as follows:

       1.      That the July 20, 2017 Award of Arbitrator James E. Rimmel be vacated; and

       2.      That the Court grant such other relief as may be just and proper.


                                                     Respectfully submitted,

                                                     JACKSON LEWIS P.C.

                                                     /s/ Douglas G. Smith
                                                     Douglas G. Smith
                                                     Pa. I.D. No. 56834
                                                     Zachary Mueller
                                                     Pa. I.D. No. 313764
                                                     Liberty Center, Suite 1000
                                                     1001 Liberty Avenue
                                                     Pittsburgh, PA 15222

                                                     Attorneys for Plaintiff,
                                                     Cleveland Brothers Equipment Co., Inc.

                                                 7
